Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttan (PG Pub. No. 2018/0267806 A1) and further in view of Singhal (PG Pub. No. 2016/0140171 A1).
Regarding Claim 1, Kuttan discloses a computer-implemented method comprising:
identifying a batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user);
selecting a first task (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2));
displaying the first total estimated time (see Kuttan, Claim 4, where the method comprises posting the expected time to completion for the particular job to the user interface for review by an end user responsible for submitting the request); and
executing the batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user).
Kuttan does not disclose:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database;
selecting a first query in the plurality of queries;
generating an access path for the first query including one or more mini plans;
building a learning model for the one or more mini plans;
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans; and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query.
The combination of Kuttan and Singhal discloses:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
selecting a first (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2)) query of the plurality of queries (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
generating an access path for the first query including one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
building a learning model for the one or more mini plans (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query);
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters); and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query (see Singhal, paragraph [0048], where Subsequent to the determination of the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query, the ERT prediction module 220, predicts the ERT of the query to be executed in the production database present in a production environment … In one embodiment, the ERT prediction module 220 predicts the ERT by aggregating the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query to determine a predicted sub-query execution time thereby aggregating the predicted sub-query execution time and the network time to determine the ERT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 2, Kuttan in view of Singhal discloses the method of Claim 1, wherein:
Kuttan does not disclose each mini plan is correlated to a command in the first query.  Singhal discloses each mini plan is correlated to a command in the first query (see Singhal, paragraph [0007], where each sub-query may be associated with operational parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 3, Kuttan in view of Singhal discloses the method of Claim 2, wherein:
Kuttan does not disclose a first mini plan is correlated to a table scan command, and includes a first mini model configured to estimate a first time to scan a first table and a second mini model configured to estimate a first number of qualified rows to return.  Singhal discloses a first mini plan is correlated to a table scan command, and includes a first mini model configured to estimate a first time to scan a first table (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query) and a second mini model configured to estimate a first number of qualified rows to return (see Singhal, paragraphs [0033], [0034], where each sub-query may be associated with operational parameters. The operational parameters may include, but not limited to, table, mode of access, cardinality, output size, and Input Output cost. In one embodiment, the cardinality indicates a count of rows returned upon executing the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 4, Kuttan in view of Singhal discloses the method of Claim 2, wherein:
Kuttan does not disclose wherein a second mini plan is correlated to an index scan command, and includes a third mini model configured to estimate a third time to scan a third index for a third table, a fourth mini model configured to estimate a fourth number of qualified rows to return, and a fifth mini model configured to estimate a fifth number of rows to be scanned in the third index.  Singhal discloses a second mini plan is correlated to an index scan command, and includes a third mini model configured to estimate a third time to scan a third index for a third table (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query), a fourth mini model configured to estimate a fourth number of qualified rows to return (see Singhal, paragraphs [0033], [0034], where each sub-query may be associated with operational parameters. The operational parameters may include, but not limited to, table, mode of access, cardinality, output size, and Input Output cost. In one embodiment, the cardinality indicates a count of rows returned upon executing the query), and a fifth mini model configured to estimate a fifth number of rows to be scanned in the third index (see Singhal, paragraph [0046], where In another example, consider a query, associated to two tables (T1 and T2), comprises ‘Nested Loop Join’ operator. The execution time (NLTL) of the Nested Loop Join depends on the first table”s, T1, access time; number of rows filtered from the first table (T1) and repeated index scan access time of the second table (T2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 5, Kuttan in view of Singhal discloses the method of Claim 4, wherein:
Kuttan does not disclose the fifth number of rows to be scanned in the index is an input into the third mini model.  Singhal discloses the fifth number of rows to be scanned in the index is an input into the third mini model (see Singhal, paragraph [0046], where In another example, consider a query, associated to two tables (T1 and T2), comprises ‘Nested Loop Join’ operator. The execution time (NLTL) of the Nested Loop Join depends on the first table”s, T1, access time; number of rows filtered from the first table (T1) and repeated index scan access time of the second table (T2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 6, Kuttan in view of Singhal discloses the method of Claim 2, wherein:
Kuttan does not disclose a third mini plan is correlated to a join command, and includes a sixth mini model configured to estimate a sixth time to perform the join command and a seventh mini model configured to estimate a seventh number of qualified rows after the join command.  Singhal discloses a third mini plan is correlated to a join command, and includes a sixth mini model configured to estimate a sixth time to perform the join command (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query) and a seventh mini model configured to estimate a seventh number of qualified rows after the join command (see Singhal, paragraphs [0033], [0034], where each sub-query may be associated with operational parameters. The operational parameters may include, but not limited to, table, mode of access, cardinality, output size, and Input Output cost. In one embodiment, the cardinality indicates a count of rows returned upon executing the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 7, Kuttan in view of Singhal discloses the method of Claim 2, wherein:
Kuttan does not disclose a fourth mini plan is correlated to a sort command, and includes an eight mini model configured to estimate a first time to complete the sort command.  Singhal discloses a fourth mini plan is correlated to a sort command, and includes an eight mini model configured to estimate a first time to complete the sort command (see Singhal, paragraph [0043], where time determination module 218 may further identifies one or more operators, present in each sub-query, impacting the operator time while retrieving the data either from disk, Operating System cache or database cache. Examples of the one or more operators may include, but not limited to, Aggregate, Hash, Nested, Sort, Merge and Hash. Upon identifying the one or more operators, the time determination module 218 executes each sub-query on a test database 227, present in the development environment, to determine the operator time corresponding to each sub-query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 11, Kuttan in view of Singhal discloses the method of Claim 1, further comprising:
calculating an overall execution time by adding the first task total execution to the second task total execution time (see Kuttan, paragraph [0017], where estimated time to completion for a given job can be estimated by summing the expected execution time of the given job and the expected execution times of any jobs to be executed prior to the given job); and
displaying the overall execution time (see Kuttan, Claim 4, where the method comprises posting the expected time to completion for the particular job to the user interface for review by an end user responsible for submitting the request).
Kuttan does not disclose:
the tasks are queries;
building a second learning model for a second query; and
determining a second query total execution time, wherein the second query total execution time is based on a second input of the second learning model.
Singhal discloses:
the tasks are queries (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
building a second learning model for a second query (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query); and
determining a second query total execution time, wherein the second query total execution time is based on a second input of the second learning model (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 13, Kuttan discloses a system comprising:
a processor (see Kuttan, paragraph [0065], where the computing system may include one or more central processing units); and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions (see Kuttan, paragraph [0065], where the computing system may include … a storage medium 626) which, when executed by the processor, are configured to cause the processor to:
identifying a batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user);
selecting a first task (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2));
displaying the first total estimated time (see Kuttan, Claim 4, where the method comprises posting the expected time to completion for the particular job to the user interface for review by an end user responsible for submitting the request); and
executing the batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user).
Kuttan does not disclose:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database;
selecting a first query in the plurality of queries;
generating an access path for the first query including one or more mini plans;
building a learning model for the one or more mini plans;
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans; and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query.
The combination of Kuttan and Singhal discloses:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
selecting a first (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2)) query of the plurality of queries (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
generating an access path for the first query including one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
building a learning model for the one or more mini plans (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query);
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters); and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query (see Singhal, paragraph [0048], where Subsequent to the determination of the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query, the ERT prediction module 220, predicts the ERT of the query to be executed in the production database present in a production environment … In one embodiment, the ERT prediction module 220 predicts the ERT by aggregating the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query to determine a predicted sub-query execution time thereby aggregating the predicted sub-query execution time and the network time to determine the ERT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 17, Kuttan discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to:
identifying a batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user);
selecting a first task (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2));
displaying the first total estimated time (see Kuttan, Claim 4, where the method comprises posting the expected time to completion for the particular job to the user interface for review by an end user responsible for submitting the request); and
executing the batch of tasks (see Kuttan, paragraph [0031], where batch scheduler 204 prioritizes jobs to be run (i.e., executed) using a data structure known as a job queue. Therefore, when the end user initiates a particular job, the particular job is placed in the job queue maintained by the batch scheduler 204. Jobs may be automatically initiated by the software asset management platform 202 or manually initiated by the end user).
Kuttan does not disclose:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database;
selecting a first query in the plurality of queries;
generating an access path for the first query including one or more mini plans;
building a learning model for the one or more mini plans;
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans; and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query.
The combination of Kuttan and Singhal discloses:
the tasks are queries, wherein the batch of queries includes a plurality of queries and each query of the plurality of queries is configured to retrieve data from a database (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
selecting a first (see Kuttan, paragraph [0046], where the software asset management platform 302 automatically initiates two jobs (i.e., Job 1 and Job 2)) query of the plurality of queries (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
generating an access path for the first query including one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters);
building a learning model for the one or more mini plans (see Singhal, paragraph [0007], where The query classifying module may classify each sub-query based on the operational parameters into at least one type of scan. Examples of the type of scan may include, but not limited to, a full table scan, a primary index scan, a fast index scan and a non-unique index scan. The time determination module may execute each sub-query on a test database, present in the development environment, to determine an Input Output (IO) access time corresponding to each sub-query, and an operator time corresponding to each sub-query);
estimating, by the one or more mini plans, an estimated execution time for each of the one or more mini plans (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters); and
adding each of the estimated execution times for each of the one or more mini plans to determine a first total estimated time for the first query (see Singhal, paragraph [0048], where Subsequent to the determination of the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query, the ERT prediction module 220, predicts the ERT of the query to be executed in the production database present in a production environment … In one embodiment, the ERT prediction module 220 predicts the ERT by aggregating the IO access time corresponding to each sub-query and the operator time corresponding to each sub-query to determine a predicted sub-query execution time thereby aggregating the predicted sub-query execution time and the network time to determine the ERT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttan and Singhal as applied to Claims 1-7, 11, 13, and 17 above, and further in view of Kuo (PG Pub. No. 2022/0058478 A1).
Regarding Claim 8, Kuttan in view of Singhal discloses the method of Claim 1, wherein:
Kuttan does not disclose the learning model is a nested layer learning model.  Kuo discloses the learning model is a nested layer learning model (see Kuo, paragraph [0006], where there is provided a computer-implemented method of configuring an artificial neural network. The method includes initializing an artificial neural network; and training, based on a training operation (using training data), the artificial neural network so as to form an adaptively deployable artificial neural network that defines a plurality of nested artificial neural sub-networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Kuo for the benefit of adapting a neural network for resource limited budgets (see Kuo, paragraph [0004]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttan, Singhal, and Kuo as applied to Claim 8 above, and further in view of Zhu (PG Pub. No. 2022/0092067 A1).
Regarding Claim 9, Kuttan in view of Singhal and Kuo discloses the method of Claim 8, wherein building the learning model comprises:
Kuttan does not disclose stacking, based on the access path, each learning model of the one or more mini plans.  Zhu discloses stacking, based on the access path, each learning model of the one or more mini plans (see Zhu, paragraph [0095], where job runtime simulator 614 assumes a strict stage boundary, which might bias the results since some vertices of a stage can start before all the vertices of upstream stage finish. Strict stage boundary assumption is helpful for computation efficiency; however, it may result in biasing the estimation for TTL from the job runtime simulator 614. Thus, an adjuster model may be used as a stacking model to improve the estimation for the TTL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Zhu for the benefit of selecting checkpoints for stages of a query plan (see Zhu, Abstract).
Regarding Claim 10, Kuttan in view of Singhal discloses the method of Claim 1, further comprising:
training, by training data, each learning model of the one or more mini plans (see Zhu, paragraph [0044], where checkpoint selector 112 may include training logic and inference logic. The training logic is configured to train a machine learning algorithm that the inference logic uses to determine (e.g., infer) the ML-based confidences. For instance, the training logic may provide sample output sizes, sample execution times, sample start times, sample end times, sample probabilities of failure, sample amounts of time saved as a result of choosing stages to be checkpoints, and sample confidences as inputs to the algorithm to train the algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Zhu for the benefit of selecting checkpoints for stages of a query plan (see Zhu, Abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttan and Singhal as applied to Claims 1-7, 11, 13, and 17 above, and further in view of Pasunuru (“Predicting Query Execution Time Using Statistical Techniques”, Computer Science and Automation Indian Institute of Science Bangalore – 560 012 (INDIA) June, 2016).
Regarding Claim 12, Kuttan in view of Singhal discloses the method of Claim 11, further comprising:
Kuttan does not disclose:
determining the second query is dependent on the first query, wherein the second input is altered based on the dependency;
updating the second input;
adjusting the second query total execution time in response to updating the second input; and
updating, in response to the adjusting the second query total execution time, the overall execution time.
Pasunuru discloses:
determining the second query is dependent on the first query, wherein the second input is altered based on the dependency (see Pasunuru, page 11, paragraph 1, where a given query plan, we predict the execution time by traversing through its nodes in postorder fashion. At each node, we invoke the earlier materialized model(s) to get an estimate. These estimates are in-turn used by parents to produce their own estimate. The estimated execution time of a given query plan is therefore the sum of start and end prediction times of root node);
updating the second input (see Pasunuru, page 11, paragraph 1, where a given query plan, we predict the execution time by traversing through its nodes in postorder fashion. At each node, we invoke the earlier materialized model(s) to get an estimate. These estimates are in-turn used by parents to produce their own estimate. The estimated execution time of a given query plan is therefore the sum of start and end prediction times of root node);
adjusting the second query total execution time in response to updating the second input (see Pasunuru, page 11, paragraph 1, where a given query plan, we predict the execution time by traversing through its nodes in postorder fashion. At each node, we invoke the earlier materialized model(s) to get an estimate. These estimates are in-turn used by parents to produce their own estimate. The estimated execution time of a given query plan is therefore the sum of start and end prediction times of root node); and
updating, in response to the adjusting the second query total execution time, the overall execution time (see Pasunuru, page 11, paragraph 1, where a given query plan, we predict the execution time by traversing through its nodes in postorder fashion. At each node, we invoke the earlier materialized model(s) to get an estimate. These estimates are in-turn used by parents to produce their own estimate. The estimated execution time of a given query plan is therefore the sum of start and end prediction times of root node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Pasunuru for the benefit of estimating execution time for parent queries based on child queries (see Pasunuru, page 11, paragraph 1).
Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttan and Singhal as applied to Claims 1-7, 11, 13, and 17 above, and further in view of Bose (PG Pub. No. 2009/0254916 A1).
Regarding Claim 14, Kuttan in view of Singhal discloses the system of Claim 13, wherein the program instructions are further configured to cause the processor to:
Kuttan does not disclose create, based on the access path a model tree, wherein each node in the model tree is correlated to one of the one or more mini plans, and each node, includes a first mini model configured to estimate a time to execute each mini plan.  Bose discloses create, based on the access path a model tree, wherein each node in the model tree is correlated to one of the one or more mini plans (see Bose, paragraph [0202], where the scheduler can exploit the binary tree structure of the query plans to determine the most profitable allocations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Bose for the benefit of allocating resources for parallel execution of query plans (see Bose, Abstract).
Kuttan in view of Bose does not disclose each node, includes a first mini model configured to estimate a time to execute each mini plan.  The combination of Kuttan, Bose, and Signhal discloses each node, includes a first mini model configured to estimate a time to execute each mini plan (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan and Bose with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 15, Kuttan in view of Singhal and Bose discloses the system of Claim 14, wherein:
Kuttan does not disclose a first mini plan includes a second mini model configured to estimate a number of qualified rows, and an output of the second mini plan is an input into the first mini model of a second mini plan.  Singhal discloses a first mini plan includes a second mini model configured to estimate a number of qualified rows, and an output of the second mini plan is an input into the first mini model of a second mini plan (see Singhal, paragraphs [0033], [0034], where each sub-query may be associated with operational parameters. The operational parameters may include, but not limited to, table, mode of access, cardinality, output size, and Input Output cost. In one embodiment, the cardinality indicates a count of rows returned upon executing the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 18, Kuttan in view of Singhal discloses computer program product of claim 17, wherein the program instructions are further configured to cause the processing unit to:
Kuttan does not disclose create, based on the access path a model tree, wherein each node in the model tree is correlated to one of the one or more mini plans, and each node, includes a first mini model configured to estimate a time to execute each mini plan.  Bose discloses create, based on the access path a model tree, wherein each node in the model tree is correlated to one of the one or more mini plans (see Bose, paragraph [0202], where the scheduler can exploit the binary tree structure of the query plans to determine the most profitable allocations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Bose for the benefit of allocating resources for parallel execution of query plans (see Bose, Abstract).
Kuttan in view of Bose does not disclose each node, includes a first mini model configured to estimate a time to execute each mini plan.  The combination of Kuttan, Bose, and Signhal discloses each node, includes a first mini model configured to estimate a time to execute each mini plan (see Singhal, paragraph [0007], where a system for predicting an Elapsed Response Time (ERT) of a query to be executed in a production database is disclosed … execution plan generation module may generate a query execution plan of the query based on the emulated database. The query execution plan indicates one or more sub-queries, of the query, to be executed on the production database. In one aspect, each sub-query may be associated with operational parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan and Bose with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Regarding Claim 19, Kuttan in view of Singhal and Bose discloses computer program product of claim 18, wherein:
Kuttan does not disclose a first mini plan includes a second mini model configured to estimate a number of qualified rows, and an output of the second mini plan is an input into the first mini model of a second mini plan.  Singhal discloses a first mini plan includes a second mini model configured to estimate a number of qualified rows, and an output of the second mini plan is an input into the first mini model of a second mini plan (see Singhal, paragraphs [0033], [0034], where each sub-query may be associated with operational parameters. The operational parameters may include, but not limited to, table, mode of access, cardinality, output size, and Input Output cost. In one embodiment, the cardinality indicates a count of rows returned upon executing the query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Singhal for the benefit of efficient performance prediction of structured query for big data (see Singhal, Abstract).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttan, Singhal, and Bose as applied to Claims 14, 15, 18, and 19 above, and further in view of Zhu.
Regarding Claim 16, Kuttan in view of Singhal and Bose discloses the system of Claim 15, wherein the program instructions are further configured to cause the processor to:
Kuttan does not disclose stack the first mini model of the second mini plan onto the first mini model of the first mini plan and onto the second mini model of the first mini plan.  Zhu discloses stack the first mini model of the second mini plan onto the first mini model of the first mini plan and onto the second mini model of the first mini plan (see Zhu, paragraph [0095], where job runtime simulator 614 assumes a strict stage boundary, which might bias the results since some vertices of a stage can start before all the vertices of upstream stage finish. Strict stage boundary assumption is helpful for computation efficiency; however, it may result in biasing the estimation for TTL from the job runtime simulator 614. Thus, an adjuster model may be used as a stacking model to improve the estimation for the TTL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Zhu for the benefit of selecting checkpoints for stages of a query plan (see Zhu, Abstract).
Regarding Claim 20, Kuttan in view of Singhal and Bose discloses computer program product of claim 19, wherein the program instructions are further configured to cause the processing unit to:
Kuttan does not disclose stack the first mini model of the second mini plan onto the first mini model of the first mini plan and onto the second mini model of the first mini plan.  Zhu discloses stack the first mini model of the second mini plan onto the first mini model of the first mini plan and onto the second mini model of the first mini plan (see Zhu, paragraph [0095], where job runtime simulator 614 assumes a strict stage boundary, which might bias the results since some vertices of a stage can start before all the vertices of upstream stage finish. Strict stage boundary assumption is helpful for computation efficiency; however, it may result in biasing the estimation for TTL from the job runtime simulator 614. Thus, an adjuster model may be used as a stacking model to improve the estimation for the TTL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kuttan with Zhu for the benefit of selecting checkpoints for stages of a query plan (see Zhu, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161